The judgment of the court was pronounced by
King, J.
The plaintiff leased to the defendant a sugar plantation for three years, from the first of January, 1842, for which the latter stipulated to pay to the former annually, one-fourth of the sugar, molasses, corn, potatoes, and oranges produced upon the property leased. In 1844, there was produced upon the plantation 114 hogsheads and 2 barrels of sugar, 5130 gallons of molasses, and 140 barrels of corn. The portion of the sugar of that year destined for Wilcoxen, was set apart, marked, and placed under a shed, by a person who appeal's to have acted as the common agent of the parties in making the division. In January, 1845, a few days before the conclusion of the sugar grinding, Bowles signified his intention to ship the sugar designated for the plaintiff, unless the latter should pay him the value of the hogshead s.Jn which it was contained. The plaintiff thereupon institued this action for a fourth of the crop of sugar and molasses produced in 1844, for the value of one-fourth of the corn and oranges, and for a sugar mill broken during the grinding. He also claimed the amount of two promissory notes, and obtained a provisional seizure of forty-hogsheads of sugar, in order to secure the performance of the stipulations of the lease.
*231The defendant pleaded first, that the suit was premature, having been instituted before the sugar making had been completed, and at a time when the stipulated rent was not due. He also alleged that, he had performed the obligations of Ms contract, and claimed several small sums in compensation, and, among them, the price of the hogsheads in .which the sugar of the two previous years had been delivered, and those containing the plaintiff’s portion of the crop of 1844.
The plea of prematurity was overruled, and a judgment rendered in favor of the plaintiff for the amount of the two notes, with interest as claimed, for the price of one-fourth of the corn, and for ono-fourth of the crop of sugar and molasses, deducting a small quantity of each of the latter articles which had been previously delivered. Several small sums were allowed to the defendant in compensation, amounting collectively to $101 80, and his claim for tjie value of the sugar hogsheads was rejected. From this judgment the defendant has appealed.
"We think that the plea of prematurity was properly overruled. The lessor is permitted to sue for rent whether due or not, and to seize provisionally tho effects subject to his claim found upon the land leased, when he has good reason to believe that the lessee will remove the property on which he has a privilege, and that he may thereby be deprived of his lien, upon making oath to those facts. The required oath was taken by the plaintiff in the present instance. Code of Pract. arts. 285, 287. This well recognised principle renders it unnecessary to inquire whether the manufacture of the sugar crop had been completed, or the lease had expired before the inception of the suit.
The defendant contends that, at the date of the institution of this action, a delivery had been made to the plaintiff of his portion of the sugar crop, by marking the hogsheads designated for the latter, and placing them under a shed, the use of which had been reserved by the lessor. His declarations made subsequent to these acts, of his intention to ship the sugar unless the price of the hogsheads should be paid, show conclusively that he did not himself consider that the sugar had been delivered, but, on the contrary, that it still remained in his possession.
The claim of the defendant for the value of the hogsheads delivered and to be delivered, we deem equally untenable. There is no stipulation in the lease as to the mode of delivery. But the understanding of the parties and the construction which they gave to their contract, is placed beyond question by their acts. Witnesses state that the sugar of the previous years was delivered to the plaintiff in hogsheads, and that no claim for the value of the hogsheads was made by the defendant. In the absence of other means of arriving at the intention of the parties, the stipulation to give the fourth of a crop of sugar, would imply that, the delivery was to be made in the manner usual with planters, either in hogsheads or barrels.
After a careful examination, we think that all the claims have been allowed to the defendant which the evidence authorized.

Judgment affirmed.